FILED

MAR 16 2020
Cler k, U S District Court
istrict Of Montana
IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
CAPITOL SPECIALTY INSURANCE ) Cause No.: CV 17-54-SPW-TJC
CORPORATION,
ORDER
Plaintiff,
vs.

BIG SKY DIAGNOSTIC IMAGING,
INC.,

Defendant.

mee ee ee ee ee ee eet et nee Ne et et ee eet Set ae”

 

Before the Court are United States Magistrate Judge Timothy Cavan’s
findings and recommendation filed on February 3, 2020. (Doc. 75). Judge Cavan
recommends this Court grant Plaintiff Capitol Specialty Insurance’s motion for
attorney fees (Doc. 52) and award Capitol Specialty Insurance Corporation
$357,387.43 in fees and costs. (Doc. 75 at 19).

I. Standard of review

Big Sky filed timely objections to the findings and recommendation. (Doc.
76). Big Sky is entitled to de novo review of those portions of Judge Cavan’s
findings and recommendations to which it properly objects. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).
Il. Discussion

Big Sky objects to Judge Cavan’s recommendation as an unreasonable
determination of attorney fees. Big Sky argues that in the underlying lawsuit, the
attorneys for Dr. Cole billed half what the attorneys for Big Sky billed. The Court
has reviewed the submissions, the briefs, and Judge Cavan’s findings and
recommendation on the motion for attorney fees, and agrees with Judge Cavan in
full. Judge Cavan’s recommendation squarely addressed Big Sky’s objection:
“I T]he Court does not agree with Big Sky that the fees incurred by Dr. Cole in his
defense should serve as a measure of what was reasonable and necessary to defend
Big Sky. As Mr. Stacey pointed out in his testimony, the claims against Big Sky
were much broader than the claim against Dr. Cole... .” (Doc. 75 at 17).
III. Conclusion and Order.

It is hereby ordered:

1. Judge Cavan’s findings and recommendation are adopted in full;

2. Big Sky’s objections are overruled;

3. Capitol Specialty’s motion for attorney fees (Doc. 52, 61) is granted;

4. Capitol is awarded $357,387.43 in fees and costs.
DATED this @B day of March, 2020.

SUSAN P. WATTERS
U.S. District Court Judge
